Citation Nr: 0216008	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a low back disorder.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a left knee disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the left 5th proximal metatarsal, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than March 22, 
2001, for the assignment of a 20 percent disability 
evaluation for residuals of fracture of the left 5th proximal 
metatarsal.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his VA Form 9, received in January 2002, the veteran 
indicated he wanted a Travel Board hearing and also indicated 
in his contentions that he wanted a hearing with a DRO.  
Although later provided the Travel Board hearing in June 
2002, a personal hearing was not scheduled.  In September 
2002, the Board sent the veteran a letter asking him to 
clarify whether he still desired a personal hearing.  The 
veteran responded in October 2002, that he no longer wanted a 
hearing.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that the veteran perfected his appeal 
of the April 2001 rating decision that denied service 
connection for PTSD.  The Board further notes that a February 
2002 rating decision denied service connection for 
depression.  At that time the veteran was given notice of the 
decision and his appellate rights.  The veteran has not as 
yet appealed the February 2002 rating decision and therefore, 
the Board's appellate review is limited to the issue of 
entitlement to service connection for PTSD.

The issues of entitlement to service connection for low back 
and left knee disorders were previously denied in a January 
1998 rating decision because there was no evidence of these 
disabilities in service.  The veteran now claims service 
connection for these disabilities as secondary to his 
service-connected left foot disability.  A new theory of 
etiology does not, however, constitute a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997). The Board finds, 
therefore, that the proper issues on appeal are whether new 
and material evidence has been submitted to reopen the 
claims.  Although the RO has repeatedly defined the issues as 
entitlement to service connection for low back and left knee 
disorders, rather than presenting the issues as whether new 
and material evidence has been submitted to reopen the 
claims, the veteran has been provided information regarding 
the evidence necessary to substantiate such claims.  The 
Board has a duty, under applicable law, to address the "new 
and material evidence" requirement in these claims.  If it 
is found that no new and material evidence has been 
submitted, the merits of the claim may not be considered.  
Jackson v. Principi, 265 F. 3d. 1366 (Fed Cir 2001).

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claims of service connection for low back and left 
knee disorders, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a January 1998 rating decision, the veteran's claims 
of entitlement to service connection for low back and left 
knee disorders were denied on the basis that there was no 
evidence of any low back or left knee disorder in service; 
the veteran did not appeal the decision.

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the record since the January 1998 
rating decision.

4.  There is no competent evidence of record showing the 
veteran currently has PTSD.

5.  The veteran's residuals of fracture of the left 5th 
proximal metatarsal and arthritis is manifested primarily by 
subjective complaints of constant, severe left foot pain with 
standing and walking and objective evidence of an antalgic 
gait with tenderness and swelling and significant limitation 
of plantar flexion; there is X-ray evidence of mild 
degenerative joint disease.  The disability results in no 
more than moderately severe impairment.

6.  It is not factually ascertainable that the veteran was 
entitled to a 20 percent evaluation prior to March 22, 2001, 
for his service-connected residuals of fracture of the left 
5th proximal metatarsal.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for degenerative joint 
disease of the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

2.  The veteran did not incur PTSD as a result of active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).

3.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left 5th metatarsal, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5284 (2001).

4.  The criteria for an effective date earlier than March 22, 
2001, for a 20 percent disability rating for residuals of 
fracture of the left 5th metatarsal have not been met.  
38 C.F.R. §§ 5103A, 5107, 5110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.102, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The 
Statements of the Cases, issued in November 2000 and in April 
and November 2001, provided notice to the veteran of the 
evidence of record regarding his claims and why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
VA has also provided the veteran with current orthopedic and 
psychiatric examinations, and a June 2002 Travel Board 
hearing before the undersigned Member.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

New and Material Evidence

Factual Background

The January 1998 rating decision denied the veteran's claims 
for service connection for low back and left knee disorders 
because there was no evidence of low back or left knee 
disabilities in service.  The veteran did not submit a timely 
appeal of the decision.  

At the time of the January 1998 rating decision, the evidence 
of record included the veteran's service medical records.  
His service medical records show no complaints, findings, 
treatment or diagnoses regarding low back and left knee 
disorders.

Also of record were VA treatment records, dating from April 
1994 to October 1997, which show intermittent complaints of 
low back and left knee pain, which the veteran related to 
service.  

The evidence added to the record since the January 1998 
rating decision includes ongoing VA treatment records and VA 
examination reports, as well as an October 1999 Social 
Security Administration decision.  The Board finds 
particularly significant a February 2000 orthopedic treatment 
record in which the examiner evaluating the veteran's left 
foot pain, opined that most of his pain was due to arthritic 
changes at the base of the 5th metatarsal.  The veteran asked 
whether his diffuse joint pain was related to this.  The 
examiner further opined that it could not be proven that his 
arthritic changes were caused by the foot and most likely 
were not, however; his pain associated with the arthritic 
changes was exacerbated by his change in gait due to the foot 
difficulty, making him symptomatically much worse diffusely.

In January 2001, the veteran underwent a VA orthopedic 
examination.  He related a history of a left foot fracture in 
service.  He continued to have foot pain and subsequently 
developed low back and left knee pain.  He underwent 
arthroscopic surgery and partial meniscectomy in the knee.  
Examination revealed the veteran walked with a cane and 
antalgic gait on the left foot.  X-ray findings showed mild 
degenerative changes of the knee.  The examiner opined that 
the veteran's arthritic changes in his low back and knee were 
part of a normal aging process and not related to left foot 
injury.  

The same examiner, in a February 2001 letter, indicates that 
the veteran's records were reviewed.  The examiner noted that 
the records revealed an old, well-healed 5th metatarsal 
fracture with complaints of left knee and lumbosacral sprain.  
Several orthopedic examiners stated that the fracture 
appeared to be well healed and there was no tenderness in the 
area of the old fracture or swelling.  The area was 
symmetrical and there was no abnormal callosity formation.  
He walked with a normal gait.  The examiner did not feel that 
the veteran's low back and left knee pain were in any way 
related to his foot pain.  His multiple degenerative changes 
throughout were consistent with his aging and with excessive 
weight.  

A March 2001 VA orthopedic examination of the veteran's left 
foot revealed that he walked with an antalgic gait, limping 
on his left foot and required a cane to ambulate.  

The transcript of the veteran's June 2002 testimony at his 
Travel Board hearing before the undersigned Member, was also 
added to the record.  He testified that a VA orthopedic 
surgeon and physical therapist both told him that his left 
knee and spinal disorders were secondary to his service-
connected left foot condition.  His wife testified that he 
was bent over when he walked due to his disabilities.

Analysis

Since the veteran did not appeal the January 1998 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the February 2000 VA treatment and the 
January 2001 examination report, and February 2001 addendum 
are new and material because they address whether there is a 
nexus between the veteran's current back and left knee 
disorders and his service-connected left foot disability.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for back and left knee disorders.  

Service Connection for PTSD

Factual Background

The veteran's service medical records show an initial 
psychiatric consultation in March 1978.  At that time the 
veteran complained of problems with his wife's being a recent 
rape victim.  The impression was marital maladjustment 
associated with a lack of communication within the marriage 
and multiple temper outbursts on the wife's part.  A July 
1978 psychiatric evaluation indicates a diagnosis of reactive 
depression with potential for violence and reactive 
alcoholism.  A September 1978 psychiatric evaluation reported 
a diagnosis of inadequate personality disorder and 
recommended the veteran be administratively separated from 
service due to his "very severe character disorder."  His 
February 1979 separation examination report indicates that 
his psychiatric evaluation was normal.  

An October 1999 Social Security Administrative decision shows 
that the veteran was awarded disability benefits from October 
1998, in part, due to diagnosed adjustment disorder with 
depressed mood.

VA treatment records, dating from October 1998 to April 2001, 
indicate the veteran was referred for psychiatric evaluation 
as early as October 1998.  In November 1998 he was diagnosed 
with adjustment disorder versus mood disorder due to his 
medical problems, including a myocardial infarction.  A July 
2000 mental health progress note shows the veteran attributed 
his symptoms of worsening anxiety, anger and depression in 
the previous two years to stressors including his divorce, 
massive myocardial infarction, chronic back and joint pain, 
girlfriend's accident and destruction of his property by 
lightening.  He did not attribute his symptoms to any service 
stressors at that time.  The diagnosis was depression and an 
Axis II diagnosis of obsessive-compulsive personality 
disorder.  In April 2001, the primary diagnosis was 
depression, questionably atypical bipolar, with an Axis II 
diagnosis of obsessive-compulsive personality disorder.

During his June 2002 Travel Board hearing before the 
undersigned Member, the veteran testified that he believed he 
had PTSD as a result of his former wife's rape while he was 
stationed at Camp Lejeune, North Carolina.  In service, he 
sought treatment for his symptoms and was diagnosed with a 
personality disorder.  VA psychiatrists have treated him 
since 1999.  

Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The veteran alleges that he has PTSD as a result of his 
former wife's rape on the Marine base where he was stationed.  

A review of the evidence of record reveals no competent 
medical evidence of PTSD at any time since the veteran's 
discharge from service.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran asserts he currently has PTSD 
as a result of his inservice stressors, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for PTSD must be denied.  

Increased Evaluation

Factual Background

A June 1994 rating decision granted service connection for a 
healed fracture of the left foot with a noncompensable 
evaluation.  In May 1999, the veteran submitted the current 
claim for an increased evaluation for his service-connected 
left foot disability.

In July 1999, the veteran was afforded an orthopedic 
examination of his feet.  He complained of constant pain, 
stiffness, weakness, and swelling in his left foot.  He could 
walk a 1/2 block to a block and could stand for no more than 
five minutes.  He did not have corrective shoes or utilize a 
cane or crutches.  The examiner observed the veteran walk 
with a left-sided limp.  His left ankle and metatarsal 
measurements were less than those of his right ankle and 
foot.  Deep tendon reflexes (DTR) were 1+ and equal with a 
negative Babinski.  Pulses were also 1+ and equal.  He had 
bilateral calluses over his heels and metatarsal pads.  Left 
foot dorsiflexion was accomplished to 10 degrees before the 
veteran experienced pain.  Left foot plantar flexion was from 
10 to 40 degrees with crepitus.  He experienced pain with 5 
degrees of inversion and 5 degrees of eversion of the left 
foot.  July 1999 X-ray studies of the left foot revealed 
irregularity of the proximal end of the 5th metatarsal joint.  
The study was otherwise unremarkable.  That same month he was 
assessed with chronic pain.  The diagnosis was status post 
fracture.  

VA treatment records, dating from May to December 1999, show 
the veteran had mild tenderness over the 5th metatarsal joint 
with full range of motion in both ankles in May 1999.  In 
December 1999, the veteran reported that he was unable to 
wear his shoe because of left foot swelling.  He stated that 
his foot became swollen whenever he stayed on his feet and 
that his pain increased with ambulating or standing.  The 
examiner noted that the veteran had pain in the 5th 
metatarsal area.  

A January VA 2000 orthopedic note shows that the veteran had 
developed progressive pain along the lateral border of his 
left foot in the past few years, with diffuse numbness from 
the metatarsophalangeal joints distally.  His pain was 
primarily with weight bearing, but he did experience pain at 
rest.  He also experienced swelling with prolonged 
ambulation.  Examination revealed minimal tenderness to 
palpation over the base of the 5th metatarsal.  There were 
diffuse changes over the distal leg and foot consistent with 
venous stasis.  There was decreased sensation throughout the 
foot especially laterally.  There was full left ankle and 
foot active motion.  X-ray studies demonstrated the area of 
the old fracture site that appeared healed with no other 
noted changes.  The examiner opined that the venous stases, 
as well as the foot numbness were unrelated to the veteran's 
previous fracture.  A bone scan was ordered.  The bone scan, 
conducted that same month revealed degenerative changes at 
the left 1st metatarso-phalangeal joint.  

A February 2000 VA orthopedic progress note indicates the 
examiner's opinion that most of the veteran's pain was due to 
arthritic changes at the base of the 5th metatarsal.  The 
examiner further opined that it could not be proven that any 
diffuse arthritic changes were caused by the foot, and were 
more likely not.  He was referred to the pain clinic.  A 
March 2000 pain management treatment record notes that the 
veteran's foot appeared normal with no allodynia.  The 
assessment was left foot pain following a fracture.  

A June 2000 treatment record shows the veteran complained of 
severe pain in the left side of his body (including his 
foot).  The assessment was arthralgia, myalgia, rule out 
secondary to sleep apnea.

A June 2000 VA examination report of the veteran's feet, 
noted that his claims file was not available and had not been 
reviewed.  He complained of constant left foot pain, 
evaluated as 10 on a scale of 0 to 10.  He also complained of 
weakness and stiffness and was able to walk no more than 1/2 a 
block or stand more than 3 to 5 minutes, and sit for no more 
than 10 minutes.  He took medication for pain and a muscle 
relaxant.  He had corrective shoes made and did not use a 
crutch, cane or brace.  The veteran was observed to ambulate 
with a normal gait and stance.  His pulses were 1+ and equal.  
His metatarsals or dorsal portion of his feet were 
symmetrical in size and he had bilateral callus patterns that 
were symmetrical.  There was no tenderness on palpation of 
the 5th metatarsal joint.  He reported he could not walk on 
his toes, but could walk on his heels without difficulty.  He 
experienced discomfort at 10 degrees dorsiflexion in both 
ankles.  Left foot plantar flexion was to 40 degrees and 
inversion to 30 degrees.  Left foot eversion was accomplished 
to 20 degrees with discomfort at 10 degrees.  His motor 
strength was 5/5 in both lower extremities.  The diagnosis 
was mild degenerative joint disease of the left foot status 
post remote fracture of the 5th metatarsal left foot, well 
healed.

During his July 2000 VA orthopedic examination, the veteran 
complained of left foot pain, swelling, redness and burning, 
aggravated by prolonged standing and walking.  He walked with 
a slight antalgic gait favoring his left foot.  He grimaced 
and appeared to be in considerable pain while disrobing.  He 
stood with normal alignment of his feet, although both 
appeared somewhat plethoric.  He stated he was unable to walk 
on his toes or heels due to left foot pain.  Examination of 
the left foot revealed mild hallux valgus deformity.  There 
was tenderness over the base of the 5th metatarsal.  There 
was no demonstrable swelling.  June 2000 X-ray studies showed 
a healed fracture at the base of the 5th metatarsal and a 
suggestion of early degenerative arthritis of the left foot.  
The impression was left foot pain of unknown etiology.  The 
examiner opined that the veteran had a very thorough medical 
evaluation of his left foot.  The only finding was early 
degenerative arthritis at the 1st metatarsophalangeal joint 
bilaterally.  The remainder of the workup was unrevealing.  
The examiner opined that the veteran's subjective complaints 
were not substantiated by objective X-ray and physical 
findings and that there had been no significant change in his 
left foot condition since the last evaluation.

A January 2001 orthopedic examination report indicates that 
the veteran's records had been reviewed.  He complained of 
severe foot pain along the lateral aspect of his foot.  He 
was observed to walk with a left foot antalgic gait and used 
a cane.  He was unable to toe or heel walk due to pain.  
Examination of the foot revealed a palpable osteophyte on the 
proximal 5th metatarsal, consistent with a pseudo-Jones 
fracture.  There was normal callus formation on the inferior 
aspect of his foot and normal range of motion of the 
forefoot, midfoot and hindfoot.  Ankle range of motion was 
accomplished with some very mild pain at extremes.  There was 
no evidence of effusion or swelling.  The examiner opined 
that the veteran's initial fracture was healed and that there 
was no residual disability from it.  Nor could the examiner 
find that the fracture caused any arthritic changes within 
the foot itself.  However, he did opine that the mid foot 
arthritis was secondary to the initial injury and evaluated 
his disability as minimal.  

In a February 2001 follow-up record review, the January 2001 
VA examiner opined that the veteran's left foot disability 
was causing no objective difficulty, such as swelling, 
tenderness to palpation, or callosity formation.  His 
symptoms were all subjective and unconfirmable.

A March 2001 VA orthopedic examination, notes that the 
veteran's claims file and VA treatment records were reviewed.  
The veteran gave a history of using a cane for all balance 
and ambulation.  He walked with a left leg limp and was 
listing with a left antalgic gait.  The left foot had purple 
discoloration and was cold to the touch.  However, dorsal 
pedal pulse was graded 2/4.  There was 1+ edema, and a 
palpable bony spur over the lateral aspect of the left 5th 
metatarsal.  It was tender, as was the left metatarsal great 
toe joint.  There was some swelling.  Dorsiflexion was to 10 
degrees in all the toes.  Plantar flexion was from 10 to 12.5 
degrees.  Strength was 3/5.  The diagnoses include status-
post remote fracture of the head of the left 5th metatarsal 
and DJD of the left foot.  The examiner opined that the 
veteran's custom corrective shoes and orthosis ordered by an 
orthopedic surgeon were needed because of his service-
connected disability.

During his June 2002 Travel Board hearing before the 
undersigned Member, the veteran testified that he believed 
his left foot disability had worsened.  He estimated his left 
foot pain as either a 3 or 4 on a scale from 0 to 10.  He 
took Percocet and Flexeril for pain and receive ongoing 
treatment at VA for his disability.  He believed his earlier 
examinations, conducted by a nurse practitioner were 
inadequate for evaluation purposes.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284 for foot injuries.  A 20 percent rating is assigned for 
a moderately severe injury.  A maximum 30 percent rating is 
warranted for severe injury.  With actual loss of use of the 
foot, a 40 percent rating is assigned.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, bilateral weak 
foot, acquired pes cavus, or anterior metatarsalgia, 
respectively.  Similarly, the evidence does not support the 
application of Diagnostic Code 5281, valgus rigidus, 
Diagnostic Code 5282, hammer toe, and Diagnostic Code 5283, 
malunion or nonunion of the tarsal or metatarsal bones.  The 
most recent X-ray studies, while indicating mild degenerative 
changes in the veteran's left 5th metatarsal joint, did not 
indicate malunion or nonunion of the bone.  Therefore, the 
Board will evaluate the disability as provided under 
Diagnostic Code 5284.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001).

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's residuals of fracture 
of the left 5th proximal metatarsal with arthritis under 
Diagnostic Code 5284 because more than moderately severe foot 
injury is not shown.  Although the veteran complains of 
constant severe pain, and there is objective evidence of a 
left antalgic gait with painful and significantly limited 
plantar flexion, as well as tenderness and swelling during 
the March 2001 examination, the veteran's dorsiflexion was 
only moderately limited, as was his foot strength.  Moreover, 
examinations conducted within a year of this examination, and 
even just two months prior to the March 2001 examination 
revealed no more than minimal disability.  Therefore, the 
Board finds that the left foot disability is not more than 
moderately severe.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Accordingly, an evaluation in excess 
of 20 percent is not warranted.

It is noted that the veteran's left foot disability includes 
degenerative arthritis.  A separate rating for arthritis may 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  However, an additional rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not 
warranted as such would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2001).  In the present case, the x-ray 
evidence of arthritis as well as the limitation of motion 
with pain are all manifestations contemplated by the Board in 
determining that the veteran's symptomatology more nearly 
approximates a 20 percent evaluation under Diagnostic Code 
5284.  Thus, a separate rating because of arthritis, in 
addition to that assigned under the criteria for left foot 
injury, is not warranted.

The Board has considered the provisions of 38 C.F.R. § 4.7 in 
reaching its decision, but for the reasons discussed above 
has concluded that a higher evaluation is not warranted.  
Moreover, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left foot disability has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than March 22, 2001, 
for the granting of a 20 percent rating, is not warranted.  
As discussed in detail above, the medical evidence prior to 
March 22, 2001, does not indicate symptomatology so severe as 
to warrant a 20 percent evaluation for the veteran's left 
foot disability. 

As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Since it is not factually 
ascertainable that the veteran's disability had increased 
prior to March 22, 2001, the Board finds that the proper 
effective date is March 22, 2001, for a 20 percent 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than March 22, 2001, for a 20 percent 
evaluation for bilateral hearing loss.  38 U.S.C.A. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for degenerative joint disease of 
the left knee, the appeal to this extent is allowed subject 
to further development.

Service connection for PTSD is denied.

A rating in excess of 20 percent for residuals of fracture of 
the left 5th proximal metatarsal with arthritis is denied.

Entitlement to an effective date earlier than March 22, 2001, 
for a 20 percent evaluation for residuals of fracture of the 
left 5th proximal metatarsal with arthritis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

